DETAILED ACTION
	Claims 13-30 and 32-34 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/02/20, 9/28/21, 12/13/2021, and 10/20/2022 was filed prior to the mailing date of a first Action on the merits and the IDS submitted 7/08/22 was filed prior to the mailing date of a final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The claim objections are withdrawn in view of the amendments.
The 35 USC 112(b) rejections are withdrawn in view of the amendments.
 The 103 rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-30 and 32-34 are rejected under 35 U.S.C. 103 as unpatentable over Reiner et al. (US Pat. Pub. 2014/0341988; of record in IDS) in view of Cifter et al. (WO 2014/007779; of record in IDS) and Kuriyama et al. (AAPS PharmSciTech, Vol. 15, No. 2, April 2014).
As to claims 13-30 and 32-34, Reiner discloses in Example 2c an immediate release pharmaceutical composition comprising ketoprofen lysine salt and PEARLITOL FLASH® (i.e., a bulking agent/diluent comprising mannitol and a starch “superdisintegrant” of claim 15). Regarding claims 30 and 34, Reiner further discloses a method of making the formulation comprising adding the active ingredient along with the diluent and disintegrant to a mixer and mixing which will result in a homogeneous mixture, followed by shearing to form a granular mixture (“powder”) that may be compressed into a tablet (paragraphs 8-13 and 19).   
As to claims 13-30 and 32-34, Reiner does not further expressly disclose the particle size distribution of the ketoprofen lysine recited by claims 13 and 34 nor the ratio of ketoprofen lysine salt to mannitol recited by claims 1 and 34.  Nor does Reiner disclose the particle size distribution of the mannitol (claim 14), the amount of superdisintegrant (claims 16-18), that the superdisintegrant is one of those recited by claims 19-20, nor the presence of a lubricant or glidant (claim 21) and in the amounts recited by claims 22-26 and which is selected from the species recited by claims 27-30 such as sodium stearyl fumarate (claim 27) or colloidal silica glidant (claims 29-30).  Nor does Reiner teach the use of the tableting strength range recited by claims 32-33 during the method of making the tablet.  
Kuriyama discloses that the efficacy of pharmaceutical tablets depends on the particle size, shape, and solid state form of the active pharmaceutical ingredients, which affect the dissolution rate, bioavailability, and stability of the final product (page 375, 1st paragraph of the introduction section).  
Cifter discloses pharmaceutical compositions comprising the (S) enantiomer of ketoprofen having high dissolution rate and high bioavailability (page 4, 1st paragraph), and teaches that in preferred embodiments the composition comprises excipients such as disintegrants, diluents, glidants, and lubricants (page 4, 6th paragraph). Cifter further teaches that the disintegrant may be crospovidone or pregelatinized starch (page 4, last paragraph), and that mannitol may be used both as a diluent and as a disintegrant (page 5, 7th paragraph).  Cifter also discloses that the lubricant preferably may be sodium stearyl fumarate due to its high efficiency and low retarding effect and that the glidant is preferably colloidal silicon dioxide (page 5, 9th-10th paragraphs and page 11, last paragraph)  Cifter further teaches that the use of a combination of mannitol particles having various size distributions, and that the use of smaller particles of 1-200 microns facilitates disintegration while the use of larger particles from 150-700 microns enhances flowability and facilitates compression into tablets (page 11, lines 14-24).  Cifter also discloses specific working examples using ketoprofen, mannitol, sodium stearyl fumarate, colloidal silicon dioxide, and polyvinylpyrrolidone (“povidone”), wherein the sodium stearyl fumarate lubricant is used in the amount of 0.2-5% by weight of the composition, which encompasses the ranges of claims 23-24 (see, e.g., Example 1).  
As to claims 13-30 and 32-34, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the composition of Reiner by optimizing the particle size distribution of the ketoprofen lysine to arrive at a distribution within the ranges of claim 13 because Kuriyama expressly teaches that  the particle size of an API affects dissolution rate, bioavailability, and stability of the formulation, thereby establishing particle size distributions as a result effective variable.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It further would have been prima facie obvious to select a ratio of ketoprofen lysine to mannitol that is within the range of claim 13, since the skilled artisan would recognize that the amount of diluent/disintegrant relative to the API will affect the dissolution rate of the composition, thereby establishing said ratio as a result effective variable that is subject to an optimization process to determine the most suitable relative amounts of the API and disintegrant.
As to claim 14, it further would have been prima facie obvious to vary the particle size distribution of the mannitol to be within the recited range, since Reiner expressly establishes that the particle size of mannitol when used as a diluent/disintegrant in a pharmaceutical composition affects the properties of the composition, i.e., the use of smaller particles of 1-200 microns facilitates disintegration while the use of larger particles from 150-700 microns enhances flowability and facilitates compression into tablets, thereby establishing the mannitol particle size distribution as a result effective variable.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 16-20, it further would have been prima facie obvious to incorporate crospovidone as a superdisintegrant as recited by claims 19-20 instead of, or in addition to, the superdisintegrant taught by Reiner, since Cifter expressly teaches that crospovidone is a suitable alternative to a starch superdisintegrant in a pharmaceutical composition comprising ketoprofen active ingredient, such that the skilled artisan reasonably would have expected that it could serve as the superdisintegrant in the Reiner ketoprofen pharmaceutical composition.  Such a substitution merely involves substituting an equivalent known for the same purpose, which is prima facie obvious.  MPEP 2144.06.   he Office notes that an express suggestion to substitute a specific known equivalent over other known equivalents is not necessary to render such substitution obvious.  MPEP 2144.06 (citing In re Fout, 213 USPA 532 (CCPA 1982)).  It further would have been prima facie obvious to select an amount of the superdisintegrant that is within the ranges taught by claims 16-18, since the skilled artisan would recognize that the amount of diluent/disintegrant relative to the API will affect the dissolution rate of the composition, thereby establishing said ratio as a result effective variable that is subject to an optimization process to determine the most suitable relative amounts of the API and disintegrant.
Regarding claims 21-24 and 27-28, it further would have been prima facie obvious to incorporate sodium stearyl fumarte as recited by claims 27-28 as a lubricant into the Reiner tablet, since Cifter teaches that it is preferred that a ketoprofen pharmaceutical composition that is in the form of a tablet contains a lubricant, and that sodium stearyl fumarate is the preferred lubricant due to its high efficiency and low retarding effect.  It further would have been prima facie obvious to select an amount of the lubricant that is within the ranges taught by claims 22-24, since Cifter exemplifies the use of such amounts in ketoprofen tablets, which would have motivated the skilled artisan to select similar amounts for the Reiner ketoprofen lysine tablet. Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 21-22, 25-28, and it further would have been prima facie obvious to incorporate colloidal silica as recited by claims 29-30 into the Reiner tablet as a glidant, since Cifter teaches that it is preferred that a ketoprofen pharmaceutical composition that is in the form of a tablet contains a glidant, and that colloidal silica is preferred for this purpose, such that the skilled artisan would have been motivated to use it in the ketoprofen tablet of Reiner.  It further would have been prima facie obvious to select an amount of the glidant that is within the ranges taught by claims 22 and 25-26, since Cifter exemplifies the use of such amounts in ketoprofen tablets, which would have motivated the skilled artisan to select similar amounts for the Reiner ketoprofen lysine tablet.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 32-33, it further would have been prima facie obvious to select a tableting strength that is within the recited ranges, since Cifter expressly teaches the use of values within the recited ranges when compressing a ketoprofen tablet, thereby motivating the skilled artisan to use similar ranges when tableting the Reiner ketoprofen composition.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicant’s Arguments
Applicant has submitted the Dragani declaration, which asserts that the Reiner IR formulation comprising ketoprofen lysine (KLS) is not in the form of a tablet, such that the skilled artisan would not have found any useful information in Reiner to arrive at the claimed invention and in fact would have been led away from the invention.  Applicant further argues that the diluent Pearlitol® Flash is not simply mannitol but rather a co-processed excipient comprising mannitol and starch designed to produce an excipient with superior properties.  Applicant argues that the Dragani declaration details the unexpected technical results of the claimed IR tablets, and that Reiner does not reach or suggest to the skilled artisan that an immediate release tablet of KLS would be achievable using mannitol as diluent, and that the cited secondary references do not remedy these deficiencies.  The Dragani declaration states that the invention provides a KLS formulation wherein a balance between the release properties and technological properties of the composition which is achieved by the use of a non-micronized KLS having the claimed particles size wherein mannitol is employed as diluent.  The declaration states that the IR characteristics of the tablet are totally unexpected because there is generally a linear relationship between the disintegration time of a tablet and the release of active, such that a skilled person would expect that a tablet with the shortest disintegration time would result in the fastest release.  The declaration states that it was surprisingly found that when mannitol is used as diluent, the dissolution rate of KLS does not correlate with disintegration time, in contrast to composition comprising calcium phosphate instead of mannitol (apparently in reference to Example 2 of the specification).  
In response, while Example 2c of Reiner is in the form of a powder, Reiner expressly teaches that the powder can be compressed into tablets (paragraph 19) as discussed in the rejection, such that it would have been prima facie obvious to formulate the composition of example 2C as a tablet.  While Applicant notes that the diluent Pearlitol® Flash of Example 2C is co-processed and comprises a starch in addition to mannitol, the claims only require that the composition comprises mannitol, and nowhere excludes the presence of a starch or that the mannitol is in a co-processed mixture with starch.  Therefore, the prior art as combined in the rejection reads on the claims regardless of the fact that the mannitol of Example 2C is co-processed.  
Additionally, whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
Here, Example 2 of the specification discloses the testing of dissolution profiles of inventive compositions of Example 1 against compositions comprising calcium phosphate instead of mannitol as diluent.  The Example 1 composition, however, comprises crospovidone and/or croscarmellose sodium as a superdisintegrant.  The skilled artisan would recognize that superdisintegrants would likely affect the dissolution profile of the composition and in fact are included in pharmaceutical compositions for this very reason, yet claim 13 nowhere requires the presence of crospovidone and/or croscarmellose sodium, let alone in the amounts of the inventive compositions tested in Example 2.  Therefore, the evidence of unexpected effects on dissolution profile that are discussed by the declaration are not commensurate in scope with the claims based upon the evidence of record.  
Additionally, evidence of unexpected results must compare the claimed invention with the closest prior art.  MPEP 716.02(e).  Here, the closest prior art is the Reiner IR compositions comprising Pearlitol® Flash as diluent.  Since there does not appear to be any evidence of record comparing the claimed invention to the Reiner composition, the evidence of unexpected dissolution profiles discussed in the declaration is not sufficient to overcome the prima facie case of obviousness.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
 
/Patricia Duffy/Primary Examiner, Art Unit 1645